PER CURIAM.
The issues involved in this workers’ compensation case are: (1) whether the claimant’s condition has been aggravated; (2) whether the aggravation, if any, is the proximate result of a compensable injury; and (3) the extent of claimant’s disability. The referee and Workers’ Compensation Board concluded that claimant’s physical condition had worsened since his claim had been closed in 1974, and that he was permanently and totally disabled. The circuit court agreed that claimant’s injury had been aggravated but it reduced the award to 65 percent of unscheduled neck disability.
We have reviewed the record and conclude, as did the referee, Board and circuit court, that claimant’s condition has worsened as a result of his 1971 injury. However, we agree with the circuit court that the evidence shows that claimant’s present condition is only partially medically attributable to the aggravation of the 1971 injury.
We adopt the circuit court’s opinion which held that claimant was entitled to an additional 48 degrees for a total of 208 degrees (65 percent) neck disability.
Affirmed.